Case 3:18-cv-00512-RGJ-CHL Document 10 Filed 11/02/18 Page 1 of 2 PageID #: 88




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

DAWN M. MCGEE                                                                              Plaintiff

v.                                                             Civil Action No. 3:18Cv-512-RGJ

VERIZON WIRELESS SERVICES, LLC                                                          Defendants

                                           * * * * *

               ORDER GRANTING LEAVE TO APPEAR PRO HAC VICE

       This matter is before the Court on the Motion for Admission Pro Hac Vice filed by

Defendant, Experian Information Solutions, Inc., [DN 9]. The Court, having reviewed the

motion and its attachments as required by LR 83.2, having found that the movant has complied

with all elements of LR 83.2, and the Court having been otherwise sufficiently advised, IT IS

HEREBY ORDERED as follows:

       (1) Thanh-Thuy T. Luong is granted leave to appear pro hac vice for the Defendant in

          this action.

       (2) If during the pendency of this action, Thanh-Thuy T. Luong is disbarred, suspended

          from practice, is not in good standing with the Bar to which he is a member, or is

          subject to any other disciplinary action by any court, state, territory or the District of

          Columbia, Thanh-Thuy T. Luong must immediately notify the Court and provide

          information necessary for the Court to evaluate whether continued admission in this

          case is appropriate.
Case 3:18-cv-00512-RGJ-CHL Document 10 Filed 11/02/18 Page 2 of 2 PageID #: 89




Copies to:   All Counsel




                                           November 1, 2018
